Citation Nr: 0736332	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1939 to 
February 1954.  He died on July [redacted], 2002. The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected a timely appeal of 
this determination to the Board.

In February 2004 the appellant canceled her request for a 
Board hearing.

This matter was before the Board in May 2004 and August 2006, 
and was both times remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter must be remanded for compliance with the August 
2006 Board remand's instructions.

In its August 2006 remand, the Board's instructions included 
that all reasonable efforts should be made to obtain records 
of medical treatment received by the veteran at the U.S. Air 
Force Academy from 2002 until his death from the National 
Personnel Records Center (NPRC) in St. Louis.  The record 
reflects that the Agency of Original Jurisdiction (AOJ) 
contacted the NPRC in August 2006, with the following 
request: "Please provide all clinical records on this 
veteran from the Air Force Academy.  We received a notice 
from the Air Force Academy that the records were transferred 
to your facility."  The NPRC's August 2006 response to the 
request was as follows: "Need complete organ. & can only 
search 90 days."  The AOJ subsequently sent a letter to the 
appellant in October 2006, indicating the following: that the 
AOJ received a response from the NPRC; that the NPRC needed 
to know the time period in 2002 when the veteran was treated 
at the Air Force Academy Hospital; that they needed 90 day 
increments so that they could search for those records; and 
that the AOJ needed the appellant to be as specific as 
possible so that the AOJ could obtain the veteran's records.  
The October 2006 letter also advised the appellant that she 
may want to obtain and send the information herself.

In its May 2007 supplemental statement of the case, the AOJ 
indicated that the appellant had not responded to the October 
2006 letter, and informed the appellant that her claim was 
denied.

The instant matter must be remanded, as all reasonable 
efforts have not been made to obtain records of medical 
treatment received by the veteran at the U.S. Air Force 
Academy from 2002 until his death from the NPRC in St. Louis.  
First, the record does not reflect that the AOJ's August 2006 
request to the NPRC indicated that the time period of the 
records to be searched was 2002, and, specifically, was from 
January 1, 2002 to the veteran's death on July [redacted], 2002.  In 
this regard, such time period is less three 90-day periods, 
and there is no indication as to whether any treatment the 
veteran received in 2002 was limited to a 90-day time period.  
Second, the AOJ's August 2006 request was for all clinical 
records on the veteran from the Air Force Academy, but the 
record reflects that the appellant identified the 2002 
records as being from the U.S. Air Force Medical Facility, 
and that the AOJ's correspondence with the U.S. Air Force 
regarding the veteran's records was with the U.S. Air Force 
Academy 10th Medical Group in Colorado.  Thus, the AOJ did 
not identify the place of the veteran's claimed medical 
treatment as precisely as it could have.

In light of the above, all reasonable efforts have not been 
made to obtain the records of medical treatment received by 
the veteran at the U.S. Air Force Academy Medical Facility in 
Colorado in 2002 from the NPRC in St. Louis.  A remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders, and 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA's 
noncompliance with the Board's August 2006 remand is 
prejudicial to the veteran, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.	All reasonable efforts should be made 
to obtain the records of medical 
treatment received by the veteran at 
the U.S. Air Force Academy Medical 
Facility in Colorado, from 2002 until 
his death on July [redacted], 2002, from the 
NPRC in St. Louis.  If necessary, such 
requests should include the following 
time periods of 90 days or less: 
January 1, 2002 to March 30, 2002; 
March 31, 2002 to June 28, 2002; and 
June 29, 2002 to July [redacted], 2002.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



